Citation Nr: 1729293	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for service-connected ischemic heart disease in excess of 60 percent prior to October 15, 2009, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities from October 15, 2009, to September 14, 2010; from June 1, 2013, to March 19, 2014; and from May 1, 2015 to January 29, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to a higher initial rating for service-connected ischemic heart disease is addressed in the REMAND portion of this decision and is 
REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

From October 15, 2009, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from October 15, 2009, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran filed a claim of entitlement to a TDIU in October 2009.  He is service-connected for degenerative disc disease (DDD) of the lumbar spine at 10 percent from December 10, 2009, and 40 percent from June 14, 2011; limitation of extension due to degenerative joint disease (DJD) of the right knee from October 15, 2009; DJD of the left knee status-post left total knee arthroplasty at 10 percent from October 15, 2009, 100 percent from September 14, 2010, and 30 percent from November 1, 2011; ischemic heart disease at 60 percent from October 15, 2009, and 30 percent from February 22, 2012; osteoarthritis of the right hip status-post arthroplasty at 10 percent from September 16, 2010, 100 percent from January 25, 2011, 30 percent from June 1, 2013, 100 percent from March 19, 2014, and 30 percent from May 1, 2015; lumbar radiculopathy of the right lower extremity at 20 percent from June 14, 2011; limitation of flexion of right knee at 10 percent from October 15, 2009; painful scar of the right hip at 10 percent from November 15, 2013; osteoarthritis of the left hip at 10 percent from January 29, 2016; scar of the right hip at zero percent from November 15, 2013; limitation of extension of the left hip at zero percent from January 29, 2016; and limitation of flexion of the left hip at zero percent from January 29, 2016.

The Veteran's combined disability rating was 80 percent from October 15, 2009; 100 percent from September 14, 2010; 90 percent from June 1, 2013; 100 percent from March 19, 2014; 90 percent from May 1, 2015; and 100 percent from January 29, 2016.

As the Veteran is in already in receipt of a total 100 percent schedular evaluation from September 14, 2010, to June 1, 2013; from March 19, 2014, to May 1, 2015; and from January 29, 2016, to the present, the Board will herein consider whether entitlement to a TDIU is warranted for the time periods in which the Veteran's evaluation was less than total.  To this end, the Board observes that, for the periods from October 15, 2009, to September 14, 2010; June 1, 2013, to March 19, 2014; and May 1, 2015, to January 2, 2016, the schedular criteria for a TDIU were met.  Thus, the question at issue is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The evidence of record shows that the Veteran was previously employed as a commercial real estate agent.  He last worked on a full-time basis in July 2009, and became too disabled to work in January 2010.  See the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated August 2010.

As described above, the Veteran has asserted that he cannot work due to his service-connected disabilities.  See, e.g., the VA Form 21-8940 dated August 2010.  To this end, the Veteran was afforded a VA examination in February 2010.  The examiner determined that the Veteran's service-connected knee and low back disabilities impair him in the work setting in that he has a restricted ability to walk and is unable to stand for more than five minutes.  In a February 2010 VA examination, the examiner indicated that the Veteran's orthopedic disabilities cause him to be unable to walk more than 20 yards, unable to stand more than 20 yards, and unable to stand more than five to seven minutes.

In an August 2010 statement, the Veteran explained that he has worked for himself in commercial real estate for the last two years.  He stated, "[s]ince the fall of 2009, as a result of my physical issues, I have been unable to conduct any business.  I normally am on my feet all day meeting with clients and previewing propert[ies]."  He continued, "[i]n the past, I would preview buildings that were 100,000 to 500,000 square feet.  I can no longer do any of that."  He reported that he has earned no income in the past twelve months as a result of his work restrictions.

An October 2010 VA examination report indicated that the Veteran must use a cane to get up from a seated position.  The examiner stated that, due to the Veteran's functional limitations, he is "unable to walk buildings or do showings of his properties for the past year secondary to his left knee and right hip."

VA treatment records dated in September 2010 confirmed that the Veteran underwent a left total knee replacement.  He underwent a right total hip replacement in October 2011 and a left total hip replacement in March 2014.

A June 2011 VA examination of the Veteran's lumbosacral spine indicated that the Veteran's activities of daily living are restricted in that he is unable to stand more than 45 minutes.  It was further noted that the Veteran was unable to work in early 2010 "because of both his hips and his back.  It flares with over-exertion, lasting about five minutes, during which he has to avoid weight-bearing."  A November 2011 VA examination of the Veteran's peripheral nerves noted that "the Veteran has not worked since 2009 due [to] multiple medical conditions including right hip replacement, lumbar spondylosis and left knee replacement, Veteran could no longer tolerate working due to his limitations upon standing and walking."

The Veteran was afforded a VA medical opinion in January 2013 as to the question of his entitlement to a TDIU.  The examiner described, in detail, the challenges posed by the Veteran's service-connected functional limitations on his job as a commercial real estate agent.  The examiner then concluded, "it is my medical opinion that the Veteran's service-connected disabilities of regarding the left knee, right hip, and lumbar spine render him unable to secure or maintain all forms of substantially gainful employment even if sedentary.  The Veteran denies that ischemic heart disease contributes to his inability to work."

The above evidence reflects that the Veteran's service-connected disabilities have a significant impact on his ability to work.  Moreover, the record reflects that he has repeatedly been hospitalized for service-connected joint replacement surgeries, requiring significant periods of convalescence during which work was not possible.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable in a sedentary position, others have reached the opposite conclusion.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In addition, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical abilities, including frequent periods of hospitalization, and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from October 15, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a TDIU is granted from October 15, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the reasons explained below, the Board finds that the remaining issue on appeal - entitlement to a higher initial rating for service-connected ischemic heart disease - requires remand to the AOJ for additional evidentiary development.

As to the current severity of the Veteran's ischemic heart disease, the Board notes that he was most recently afforded a VA examination in September 2013.  As noted in the June 2017 Written Brief Presentation, an echocardiogram performed in April 2015 revealed an ejection fraction of 51 percent.  The Board finds this evidence to be suggestive of worsening cardiac symptomatology.  As such, upon remand, the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his ischemic heart disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner should also perform a comprehensive review of the file and provide a retrospective opinion concerning the severity of the Veteran's ischemic heart disease symptoms dating from the effective date for service connection, October 15, 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected ischemic heart disease.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs, if not contraindicated.  The examiner should describe the current status of the Veteran's ischemic heart disease to include a description of all functional incapacity related to the disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a) If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) Also, the examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction and, if so, the amount of ejection fraction.

(c) The examiner should provide a detailed account of all manifestations of the service-connected ischemic heart disease found to be present.  Additionally, the examiner should discuss all occupational impact attributable to ischemic heart disease.

(d) The examiner should also provide a retrospective opinion concerning the severity of the Veteran's ischemic heart disease symptoms dating from October 15, 2009, indicating whether the available record indicates that the severity of the condition has increased since that time, decreased since that time, or remained at the same level.  

Complete rationale should be provided for all opinions expressed.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


